Title: Thomas Jefferson to James Monroe, 21 February 1818
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Monticello
Feb. 21. 18.
                    
                    I am the more indebted for your friendly letter of Feb. 13. mentioning the charges against Cathalan, because a long, an intimate and personal acquaintance with him interest my wishes for his welfare, so far as justice permits; while I certainly should not be his advocate if guilty of serious delinquencies of office. but I observe that all these complaints have originated since mr Fitch began to gape after his office. till then I never heard an American speak of Cathalan but with commendations of his zeal and attentions, and I knew much of them myself. as Fitch (as we have seen) could infuse into Commodore Chauncey that the laws of Quarantine might have been suspended for him had mr Cathalan the zeal which an American Consul would feel, so I have no doubt he has been equally careful, thro’ the medium of his countrymen at Paris, to have the same insinuations whispered into the ear of mr Gallatin, who repeats only what is represented to him. I know too that our smuggling Captains always count on their Minister and Consuls making common cause with them in covering their rogueries; that they expect them to get the laws of the country dispensed with for them, and think that the chief purpose for which they are placed there. I observe too that the allegations against Cathalan are all loose and general, such as may be brought against any body, and can be disproved by nobody, no fact being specified which can be laid hold of and brought to the test of proof. of his understanding you can judge from his letters, which shew indeed a diffuse mind, spreading it’s matter thin, over a great deal of paper. but I suspect that neither do our Consuls generally write in the style of Tacitus. Cathalan shews really worst on paper. in conversation I can assure you that he appears with good sense, has great information in the line in which he has been brought up, and is much above the common level, instead of being below it, as represented to mr Gallatin. his knolege, his experience, and integrity have always given him a respectable standing among the merchants of  that place, and considerable weight with the functionaries of the government.
                    The charge of passion for women is a very equivocal one in that country. after the loss of his wife, his only daughter & her husband continued to live with him, till 2. or 3. years ago, when he married a 2d wife. whether any settlement on her alarmed the avarice of his son in law, or what else, I am not informed; but he left the house on that event with his wife, has broken off all intercourse with the father from that time, and given him in every way all the uneasiness in his power. it is possible that, before his 2d marriage, he may have indulged himself with women: perhaps, since that, he may not have withstood the gallantries of the country. of this I know nothing. but you know how little is thought of it there, while, to Americans generally, it does appear scandalous; and especially may so with the commentaries, the exaggerations, and industrious circulation of matter by his friend mr Fitch. I do not think however the wisdom of our government will add to it’s other cares that of making themselves guardians of the chastity of all their officers, at home and abroad; or of erecting themselves into a court Christian, to take cognisance of the amours imputed to them truly or falsely. rumors of this kind may furnish sufficient cause for refusing an office; but to take it away requires, in the forum of justice, particular specifications, proof, defence, & a substantial corpus delicti.
                    After communicating to you here the papers on his subject, and the idea you appeared to form on them, I wrote to Cathalan that the government did not see, in what had passed, any cause of alarm to him, that if his proposal to resign had been prompted by any fear of a removal, he might consider himself as safe under the protection of it’s justice: but that if independant of that fear, he wished to resign, he had only to repeat the wish, and I thought that his friend mr Dodge, by the recommendations in his favor, stood on favorable ground for the appointment. it will not be very long before I shall know his ultimate wish. very likely it may be to resign. but be that as it may, if the importunities of his competitors should make his continuance so troublesome as to render his resignation desirable to you, only drop me the hint, and I will effect his resignation.
                    I am very sensible of your kindness in the case of Sasserno, and return his commission to be forwarded from the department of state, with a letter from myself letting him know his obligations to you for it. I salute you with affectionate friendship & respect.
                    
                        Th: Jefferson
                    
                